Citation Nr: 0801164	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as paranoid schizophrenia, 
major depression, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had active military service from December 1975 
to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant served on active duty in the U.S. Army for a 
period of less than three months, however, he asserts that he 
was physically assaulted on more than one occasion by various 
senior personnel during that term.  See March 2005 VA 
psychiatric outpatient attending note.  He adds that these 
events made him fear for his life, and that he was arrested 
and sent to a military jail.  Id.  

Review of the March 2005 VA psychiatric outpatient attending 
note shows that the reporting physician commented that the 
appellant had paranoid type schizophrenia, and that his 
psychosis was most likely triggered by the trauma during his 
service.  The physician added that the appellant's 
persecutory delusions and paranoid ideas more likely 
persisted because of the in-service-trauma.  The examiner is 
not shown to have had an opportunity to review the 
appellant's Army personnel file prior to supplying his 
findings.  

While the available service medical and personnel records do 
not verify the claimed assault, a review of the personnel 
file shows that the appellant, in January 1976, physically 
assaulted a staff sergeant and verbally assaulted a sergeant.  
He thereafter was charged and convicted under the provisions 
of Article 15 of the Uniform Code of Military Justice (UCMJ).  
The appellant was discharged from service because he did not 
possess the attitude, motivation or self discipline to become 
an acceptable soldier; and he was unwilling to accept 
authority without being hostile towards personnel in 
positions above him.

VA medical records on file essentially show that the 
appellant was first diagnosed with psychiatric disorders in 
2003.  Diagnoses of alcohol and cocaine abuse were also made 
in 2003.  An October 2004 letter from the VA psychiatrist who 
supplied the above-mentioned March 2005 VA medical findings 
shows that he diagnosed PTSD and major 
depression/schizophrenia (paranoid type).  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In light of the fact that the VA psychiatrist did not review 
all of the evidence of record, to include the appellant's 
service personnel file, the March 2005 opinion must be 
judged, under the standards set forth by the United States 
Court of Appeals for Veterans Claims (Court), as flawed.

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002), 
however, require that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  Here, as a 
medical professional, following review of the complete 
evidentiary record, has not supplied an opinion as to a 
possible relationship between the appellant's diagnosed 
psychiatric disorders and his military service, such a VA 
examination should be scheduled.

The Board is also mindful that because PTSD has been 
diagnosed, the RO should attempt to verify whether during the 
appellant's service he was exposed to the stressors (i.e., 
being physically assaulted) which he has identified.  To 
this, VA has a duty to provide a summary of his stressor 
statements to the U.S. Army and Joint Services Records 
Research Center (JSRRC), and ask them to attempt to verify 
the stressors.  38 U.S.C.A. § 5103A(b).  Therefore, on 
remand, the appellant should be asked to provide a more 
detailed statement of his stressors and that statement, as 
well as any other stressor statement previously offered, 
should discussed in a report to be forwarded to the JSRRC.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should request the appellant 
to identify specific information as to 
the alleged in-service events in which he 
claims to have been assaulted.  He should 
supply the names of those who assaulted 
him, as well as the time and place that 
these events occurred.  With this 
information, the RO should review the 
file and prepare a summary of the 
appellant's alleged service incidents.  
This summary must be prepared whether or 
not the appellant provides an additional 
statement, as requested above.

2.  The RO, after waiting an appropriate 
time period for the appellant to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file (see March 2005 VA outpatient 
treatment record).  The RO should forward 
the summary to JSRRC and ask them to 
attempt verify each claimed stressor.  
The appellant must be informed of the 
results of the search.

3.  The appellant should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
psychiatric disorder, to include 
depression, schizophrenia, and PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, 
including psychological testing designed 
to ascertain whether the appellant has 
PTSD, and, if so, whether it is due to an 
independently verifiable inservice 
stressor.  The examiner should be 
informed of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  If either depression and/or 
schizophrenia is diagnosed, the examiner 
should supply an opinion whether or not 
it is at least likely as not that the 
diagnosed disorder is related to the 
appellant's military service.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

6.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the appellant, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of the examination requested in this remand is to 
obtain information or evidence, which may be dispositive of 
the appeal.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

